                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


CHARLES ALBERT LIND,

                             Plaintiff,

                   v.                         Case No. 4:19-cv-00023-RRB

DAVID BUETTNER,

                              Defendant.



                                ORDER OF DISMISSAL

        On July 26, 2019, self-represented litigant Charles Albert Lind filed a

document titled “claim: trespass; (unlawful papers)” along with the $400.00 filing

fee, a civil cover sheet, a “notice filing fee (not required American Common Law).” 1

Subsequently, Mr. Lind has filed the following documents: “Notice; ‘right to pursue

a claim,’” “notice; jurisdiction;” “notice: Summons in a Civil Action,” “order,” “notice;

claim and counts;” “notice; v[e]nue,” “notice: signature;” “notice,” “Notice: ‘right to

pursue a claim,’” “Order,” “notice; ‘Proof of Service,’” “notice joinder fee,” “Order,”

“Order,” “Notice; Default Judgment;” and “Order.” 2

        In his complaint, Mr. Lind alleges that “the causal agent of the trespass,

comes by way of its use of unlawful papers;” and “trespass did and does harm and



1   Dockets 1–3.
2   Dockets 4–10, 12–22.



          Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 1 of 9
injury to my property.” 3 Mr. Lind alleges the “commencement of the wrong and

harm began on 23 August 2018 location; ALASKA COURT SYSTEM INC.

FAIRBANKS.” Mr. Lind names Assistant District Attorney David Buettner in the

caption as “wrongdoer,” which the Court interprets as defendant. At Docket 8,

Mr. Lind further alleges that Assistant District Attorney David Buettner “trespassed

upon claimant property,” “unlawfully converted my appellation,” “corrupted my true

blood,” and “suffered a series of assaults including harassment.” 4 The civil cover

sheet states that this is a “private right of action” for the cause of “unlawful papers.”

For relief, Mr. Lind requests “One hund[r]ed thousand United States of America

Silver dollars” in “compensation.” 5

         The Court takes judicial notice of the following facts: (1) Mr. Lind is currently

being prosecuted in Alaska Superior Court, Case No. 3FA-18-02237CR for

Class A Misdemeanor Failure to Stop at the Direction of an Officer and Class C

Felony Concealing the Identity of a Vehicle of Equipment; and (2) the defendant is

an Assistant District Attorney for the Fairbanks District Attorney’s Office, as noted

by the Alaska Bar Association. 6


3   Docket 1.
4   Docket 8 at 1–2.
5   Docket 1.
6 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” BLACK’S LAW DICTIONARY (10th ed. 2014); see also Headwaters Inc. v. U.S.
Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 2 of 9

          Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 2 of 9
                                 SCREENING STANDARD

         The United States Supreme Court has established that “the federal courts

are under an independent obligation to examine their own jurisdiction[.]” 7 In a

federal court proceeding, a jurisdictional defect may be raised at any time. 8

                                        DISCUSSION

         Mr. Lind alleges trespass against Assistant District Attorney David Buettner

with “the commencement of the wrong and harm” beginning in the Alaska Court

System. He further alleges “unlawful of appellation,” “corruption of blood,” and

“assault.”     Without a federal question or diverse parties, this Court has no

jurisdiction to hear this case. Moreover even if this Court did have jurisdiction, the

Court would have to abstain in the interest of comity and the Younger doctrine.

For the reasons explained below, Mr. Lind’s complaint is dismissed.

                                          Jurisdiction

         Jurisdiction is “[a] court's power to decide a case or issue a decree.” 9 A

court’s subject matter jurisdiction is its “statutory or constitutional power to




another tribunal are appropriate for judicial notice.”) (internal quotation marks and citation
omitted); see also Fed. R. Evid. 201.
7   United States v. Hays, 515 U.S. 737, 742 (1995).
8   Washington Environmental Council v. Bellon, 732 F.3d 1131, 1139 (9th Cir. 2013).
9   BLACK’S LAW DICTIONARY (9th ed. 2009) (definition of “jurisdiction”).

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 3 of 9

           Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 3 of 9
adjudicate a case.” 10 As a federal court, this Court has limited subject matter

jurisdiction. It possesses “only that power authorized by the Constitution and

statute.” 11 This means that the Court has the authority to hear only specified types

of cases. 12 “In civil cases, subject matter jurisdiction is generally conferred upon

federal district courts either through diversity jurisdiction, 28 U.S.C. § 1332, or

federal question jurisdiction, 28 U.S.C. § 1331.” 13

         Federal question jurisdiction gives a federal court the authority to consider

cases brought under the United States Constitution or federal statutes. 14 Mr.

Lind’s complaint does not cite to a federal statute, nor does it allege sufficient facts

to state a viable federal constitutional claim. 15 Because the complaint does not

clearly describe a violation of the U.S. Constitution or a federal statute that is

redressable by a private citizen in federal court, this Court does not have federal

question jurisdiction over this case.




10   Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 89 (1998).
11Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted);
see also, e.g. A-Z Intern. v. Phillips, 323 F.3d 1141, 1145 (9th Cir. 2003).
12 See, e.g., United States v. Marks, 530 F.3d 779, 810 (9th Cir. 2008), citing
DaimlerChrysler v. Cuno, 547 U.S. 332, 342 (2006); United States v. Sumner, 226 F.3d
1005, 1010 (9th Cir. 2000).
13   Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir. 2005).
14   28 U.S.C. § 1331.
15   See Docket 1.

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 4 of 9

           Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 4 of 9
           Diversity jurisdiction requires that the plaintiff have “citizenship which is

diverse from that of every defendant” and an amount in controversy greater than

$75,000. 16       This means that this Court could have jurisdiction over a case

(including one involving only state law issues) when the plaintiff demonstrates that

he is a citizen of a different state than the citizenship of each of the defendants. 17

However, if any defendant if a citizen of the same state as Mr. Lind, then no

diversity jurisdiction exists. 18      While Mr. Lind does not formally establish

citizenship; the filings indicate that Mr. Lind, and his defendant, Mr. Buettner—an

Assistant District Attorney with the Fairbanks District Attorney’s Office—are likely

both Alaska citizens. 19 The civil cover sheet indicates that $100,000 is the amount

in controversy. This amount is above the $75,000 required amount for diversity

jurisdiction.     However, Mr. Lind has not plausibly alleged diverse citizenship,

therefore, this Court does not have diversity jurisdiction over his complaint,

regardless of the amount in controversy alleged.

           Based on the foregoing, the Court finds it has neither federal question

jurisdiction nor diversity jurisdiction over this case. Therefore, this Court has no


1628 U.S.C. § 1332; see Cook v. AVI Casino Enterprises, Inc., 548 F.3d 718, 722 (9th Cir.
2008) (quoting Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996) (diversity jurisdiction
requires “complete diversity of citizenship”)).
17   Id. (quoting Kokkonen, 511 U.S. at 377).
18   Id.
19   See Docket 1.

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 5 of 9

            Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 5 of 9
subject matter jurisdiction over this matter. When a court determines “that it lacks

subject matter jurisdiction, the court must dismiss the action.” 20 In light of the

foregoing, Mr. Lind’s complaint must be dismissed for lack of subject matter

jurisdiction.

                                        Abstention

         The Younger abstention doctrine provides that federal courts may not

generally exercise jurisdiction when doing so would interfere with state judicial

proceedings. 21 The core of Younger abstention is that a federal court cannot

interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 22

         A federal court “must abstain under Younger if four requirements are met:

(1) a state-initiated proceeding is ongoing; (2) the proceeding implicates an

important state interest; (3) the federal plaintiff is not barred from litigating federal

constitutional issues in the state proceeding; and (4) the federal court action would

enjoin the proceeding or have the practical effect of doing so, i.e., would interfere




20   Fed. R. Civ. P. (12)(h)(3).
21   Younger v. Harris, 401 U.S. 37 (1971).
22   Younger, 401 U.S. at 54.

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 6 of 9

              Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 6 of 9
with the state proceeding in a way that Younger disapproves.” 23 If the Younger

doctrine applies, the court must dismiss claims seeking equitable relief and stay

claims seeking damages pending completion of the state court proceedings. 24

         At issue, the State of Alaska has indicted Mr. Lind on one Class C Felony

charges and one Class A Misdemeanor. Currently, the state criminal matter

against Mr. Lind remains ongoing. The State of Alaska has an important interest

in enforcing its laws. Mr. Lind has an opportunity to raise and contest federal

constitutional matters in his state court proceeding. Mr. Lind seeks to sue the

Assistant District Attorney, because of the criminal action initiated against him, and

allowing this federal action to move forward would interfere with the Alaska criminal

proceeding in a way that Younger disapproves.

         Thus, the matter at present fulfills all the requirements for Younger

abstention. Therefore, the Court must abstain from exercising jurisdiction and

dismiss the action.




23San Jose Silicon Valley Chamber of Commerce v. City of San Jose, 546 F.3d 1087,
1092 (9th Cir. 2008).
24   See Gilbertson v. Albright, 381 F.3d 965, 968 (9th Cir. 2004) (en banc).

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 7 of 9

           Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 7 of 9
                                  Futility of Amendment

         A Court’s decision to grant or deny leave to amend a complaint is

discretionary. 25 The complaint does not present either a federal question or a

diversity claim. Mr. Lind presents frivolous allegations against an Assistant District

Attorney as a result a pending criminal proceeding in Alaska Superior Court. 26 As

such, amendment of the complaint is futile and leave to amend will not be granted.

                                         Filing Fee

         At Docket 3, Mr. Lind submits a three page document titled “notice filing fee”

with a two page attached exhibit. In this filing Mr. Lind states “It is my wish not to

be charged a fee and I do not want to diminish my standing to that of a pauper.” 27

After some additional narrative, Mr. Lind states, “So please just take the $400.00

because I need this action to move now. For once this action is settled everything




25Foman v. Davis, 371 U.S. 178, 182 (1962) (establishing that leave to amend a complaint
should be freely given unless to do so would be futile); see also Cato v. United States, 70
F.3d 1103, 1106 (9th Cir. 1995) (stating that “[a] district court should not dismiss a pro se
complaint without leave to amend unless it is absolutely clear that the deficiencies of the
complaint could not be cured by amendment.”).
26 Neitzke v. Williams, 490 U.S. 319, 325 (1989) (stating that the term frivolous, or frivolous
as a matter of law, is a legal term that means a case or complaint “lacks an arguable basis
in either in law or in fact.”).
27   Docket 3 at 1.

4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 8 of 9

           Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 8 of 9
will be returned. If you wish to allow me to proceed fee free please return the

$400.00 check[.]”

      At present, there is no motion to refund the filing fee before the Court. If

Mr. Lind wishes to seek a refund of his filing fee, he may file a motion to seek In

Forma Pauperis status.


IT IS THEREFORE ORDERED:

   1. The action is dismissed without prejudice for lack of subject matter

      jurisdiction.

   2. If Mr. Lind wishes to seek a refund of his filing fee, he may file a motion to

      seek In Forma Pauperis status.

   3. The Clerk of Court is directed to submit a final judgment accordingly.



DATED at Anchorage, Alaska this 25th day of September, 2019.

                                             /s/ Ralph R. Beistline
                                             Senior United States District Judge




4:19-cv-00023-RRB-DMS, Lind v. Buettner
Order of Dismissal
Page 9 of 9

        Case 4:19-cv-00023-RRB Document 24 Filed 09/25/19 Page 9 of 9
